 

Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT made as of this 31st day of October, 2018, by
and between RIVER FINANCIAL CORPORATION, an Alabama corporation, having its
principal place of business in 2611 Legends Dr., Prattville, AL 36066
(hereinafter referred to as the “Borrower”), and CENTERSTATE BANK, N.A., a
national banking association, having its principal place of business in 1101 1st
Street South, Winter Haven, Florida 33880 (hereinafter referred to as the
“Lender”).

 

The parties, in consideration of the making of the loans hereinafter specified
and of the promises and undertakings to be set forth, do hereby agree, it being
expressly understood that all covenants and undertakings herein will survive and
remain in full force and effect, so far as material or appropriate, until such
time as all indebtedness (principal and all accrued interest) direct or
indirect, of the Borrower to the Lender shall have been paid in full as follows:

 

I.Representations and Warranties. The Borrower hereby represents and warrants
that:

 

 

A.

Financial Statements. The audited consolidated financial statements of the
Borrower as of and for the fiscal year ended December 31, 2017, and the
unaudited consolidated financial statements of the Borrower as of and for the
six months ending June 30, 2018 which it has submitted to the Lender, are
complete and correct, and fairly present the financial condition of Borrower as
of the respective dates stated herein.

 

 

B.

Changes in Financial Condition. There have been no substantial changes in its
financial condition or in that of any of its consolidated subsidiaries since
that reflected in the most recent balance sheet submitted to the Lender nor are,
to the knowledge of the Borrower, any such changes threatened.

 

 

C.

Liens or Encumbrances. The Borrower and its consolidated subsidiaries have good
marketable title to, or valid leasehold interest in, all of their respective
properties and assets subject to no liens or encumbrances, including but not
limited to the mortgaging of real or personal properties, assignment of accounts
receivable, pledging of personal properties, etc., except as provided herein or
except as otherwise disclosed by the financial statements submitted to the
Lender and by the information submitted to the Lender in the form of Exhibit “A”
attached hereto.

 

 

D.

Guaranty Agreements. Neither the Borrower nor any of its consolidated
subsidiaries is a party to any suretyship, guaranty, or other similar type
agreement nor have any of them offered its endorsement to any individual or
concern which would in any way create a contingent liability that does not
appear in the financial statements referred to in Paragraph A above or in the
information submitted to the Lender in the form of Exhibit “A” attached hereto.

 

 

E.

Organization. The Borrower and each of its consolidated subsidiaries is a duly
organized corporation and the execution and delivery of this Agreement is for a
valid corporate purpose and will not violate any laws, Borrower’s charter,
bylaws, or any other agreement to which it or any of its consolidated
subsidiaries is a party.

 

 

F.

Litigation.   There is no litigation or proceeding pending against the Borrower
or any of its consolidated subsidiaries nor, to the knowledge of the Borrower,
are any threatened, financial or otherwise, which might have a material adverse
effect on the Borrower’s or any of its consolidated subsidiaries’ financial
condition or business affairs except as shown on Exhibit “A” attached hereto.

 

04620366.21

 

--------------------------------------------------------------------------------

 

 

G.

Taxes. The Borrower and each of its consolidated subsidiaries has filed all
required (federal, state and local) tax returns and has paid all taxes as shown
on such returns as they have become due.  No claims have been assessed and
remain unpaid with respect to such taxes except as disclosed by the financial
statements submitted to the Lender or by Exhibit “A” attached hereto.

 

 

H.

Corporate Action. The Borrower has full power, authority and legal right to
execute, deliver, and perform this Agreement, the promissory note and all other
Loan Documents (this Agreement, the Note and any and all other documents
executed in connection with this loan accommodation shall hereinafter be
referred to as, the “Loan Documents”) and to borrow hereunder and has taken all
necessary corporate action to authorize the borrowings hereunder on the terms
and conditions of the Agreement and to authorize the execution, delivery and
performance of this Agreement and the Note. This Agreement and the Note have
been duly authorized, executed and delivered by the Borrower and constitute
legal, valid and binding obligations of the Borrower enforceable in accordance
with their respective terms.

 

 

I.

Subsidiaries. The subsidiaries of the Borrower and the Borrower’s percentage of
ownership thereof are as listed in Exhibit “B” attached hereto.

 

 

J.

Governmental Laws. The Borrower and its consolidated subsidiaries are in
compliance in all material respects with all applicable governmental laws and
regulations.

 

 

K.

Stock of River Bank and Trust (hereinafter referred to as "RB&T").

 

 

1.

The common stock of RB&T pledged to Lender (herein "Collateral") represents 100%
of the outstanding common stock of RB&T, represented by Share Certificate No.
885.  RB&T has no other capital stock or securities issued or outstanding.

 

 

2.

The Collateral has been duly authorized and validly issued and is fully paid and
non-assessable.

 

 

3.

Other than those imposed by the Change in Bank Control Act of 1978, as amended,
there are no restrictions upon the transfer of the Collateral.

 

 

L.

The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected first priority security interest in the Collateral.

 

II.

The Loan.   Subject to the terms and conditions of the Agreement, the Lender
agrees to make a term loan to the Borrower as of the date hereof in the
principal amount of $27,000,000.00 (the "Loan").

 

 

A.

The Note. The Loan shall be evidenced by that certain promissory note
substantially in the form attached hereto as Exhibit “C” (hereinafter called the
"Note"). The Note shall (a) be dated as of the date hereof; (b) be stated to be
due on October 30, 2025 (the “Maturity Date”); and (c) bear interest (at the
applicable interest rate provided herein below) from the date hereof on the
unpaid principal amount thereof, with quarterly payments of principal and
interest, due and payable beginning on January 30, 2019 and on the thirtieth
(30th) day of each of January, April, July and October during the term
hereof.  All unpaid principal and interest shall be due and must be paid in full
upon the Maturity Date.

 

 

 

04620366.22

 

--------------------------------------------------------------------------------

 

Late Charges.  If the Lender has not received a payment due under the Note
before the 10th calendar day after it is due, the Lender shall impose a late fee
equal to five percent (5%) of the total delinquent amount owed by the
Borrower.  Any such amounts paid by Borrower after the due date shall be applied
first to any late charges and to any interest that have accrued.  Upon default,
including failure to pay in full upon the Maturity Date, Lender in its sole
discretion may increase the Interest Rate up to the lesser of 18% per annum and
the maximum rate permitted by applicable law.

 

Interest Rate; Amortization.  Interest shall accrue on the unpaid principal
balance of the Note at a fixed rate per annum rate equal to six percent (6.0%)
(the “Interest Rate”).  All interest accruing under the Note shall be computed
under the simple interest, 360 day method (i.e., interest for each day during
which the Amount of Note is outstanding shall be computed at the Interest Rate
divided by 360, for the actual number of days elapsed). The Loan shall be
amortized over its seven year term.

 

 

B.

Commitment Fee.  $20,000.00 paid upon execution hereof, prior to any funding of
the Loan.

 

 

C.

Prepayments; Non-revolving Nature of Loan. The Borrower may at its option prepay
the Note, in whole or in part, without penalty, plus accrued interest in the
amount prepaid to the date of prepayment. Prepayments are to be applied to
principal installments in inverse order of maturity. The Note represents a term
loan whereby amounts owed hereunder may be prepaid but not re-borrowed.

 

 

D.

Proceeds of the Loan.  The proceeds of the Loan made to the Borrower under this
Agreement shall be used by the Borrower to fund the acquisition and merger of
PSB Bancshares, Inc. (an Alabama bank holding company whose primary holding is
100% of the common stock of Peoples Southern Bank, Clanton, Alabama (“PSB”))
into the Borrower.

 

 

E.

Term.  The term of the Loan shall be from October 31, 2018 until October 30,
2025.

 

III.

Collateral; Security Interest. As security for the payment of the Loan as
described herein (and the other “Obligations” as defined in the Pledge Agreement
defined herein below), the Borrower has pledged or deposited with Lender and
hereby grants to Lender a security interest in the shares of common stock of
RB&T (herein referred to as "Pledge Agreement"), described in Exhibit “D”
attached hereto (including all cash, stock and other dividends and all rights to
subscribe for securities incident to, declared or granted in connection with
such shares of common stock) which shares of common stock, together with all
additions and substitutions thereafter pledged or deposited with the Lender is
the Collateral. Upon the occurrence of any default under this Agreement, Lender
shall have the remedies of a secured party under this Agreement, Lender shall
have the remedies of a secured party under the Uniform Commercial Code and,
without limiting the generality of the foregoing, Lender shall have the right,
immediately and without further action by it, to set off against the loan all
the money owed by Lender in any capacity to Borrower; and Lender shall be deemed
to have exercised such right of set-off and to have made a charge against any
such money immediately upon the occurrence of such defaults even though such a
charge is made or entered on the books of Lender subsequent thereto. The giving
of five (5) calendar days’ written notice to the Borrower shall constitute
reasonable notice to the Borrower.

 

 

 

 

 

 

 

04620366.23

 

--------------------------------------------------------------------------------

 

IV.

Conditions of Borrowing.  It shall have been determined prior to funding of the
Loan, that the combined Banks’ (consisting of RB&T and PSB) pro-forma Tier I
Leverage Ratio is 8% or better and their Classified Asset Ratio is 40% or less
and the Borrower shall have furnished the following to the Lender:

 

 

(a)

a copy, certified by the Secretary of the Borrower and dated the date hereof, of
the resolutions of the board of directors of the Borrower authorizing the
borrowings herein provided for and the execution, delivery and performance of
this Agreement and the Note, in form and substance satisfactory to the Lender,

 

 

(b)

a copy of all approvals from all Lender regulatory agencies with jurisdiction
over the Borrower and RB&T for Borrower to acquire the PSB Bancshares, Inc. and
PSB,

 

 

(c)

a summary copy of the RB&T’s listing of watch list loans, it’s top ten (10)
lending relationships and ten (10) largest non-performing assets, which said
summary shall also include the loan-to-value ratio and debt service coverage
ratio of each loan/NPA included in such summary and Lender shall be permitted to
independently review the bank files pertaining to said ten (10) largest NPAs,

 

 

(d)

evidenced satisfactory to the Lender that all funds of the Borrower (excluding
sums consisting of the Loan proceeds) necessary for the acquisition of PSB have
been funded by the Borrower.

 

V.

Affirmative Covenants. Until payment in full of the Note and interest thereon,
the Borrower agrees that it will:

 

 

A.

Annual Financial Statements. Borrower agrees to supply to Lender (i) on or
before April 30th of each year fully completed, audited, unqualified financial
statements on Borrower and its subsidiaries and related management letter to
accountants for the recently completed calendar year prepared by an certified
public accountant selected by the Borrower that is satisfactory to the Lender in
conformity with generally accepted accounting principles, applied on a basis
consistent with that of the preceding year or containing disclosure of the
effect on the financial position or results of operations of any change in the
application of such accounting principles during the year, (ii) the annual
operating budget for the Borrower and RB&T within 30 days of board of directors
approval, and (iii) quarterly covenant compliance certificates as to the terms
and conditions of this Agreement within 20 calendar days following the end of
each calendar quarter commencing with the calendar quarter end of December 31,
2018.

 

 

B.

Other Information. Upon written request on the part of the Lender, deliver to
the Lender promptly such other information about the financial condition and
operations of the Borrower and its consolidated subsidiaries as the Lender may,
from time to time, reasonably request.

 

 

C.

Inspection. The Borrower and RB&T will make available, during normal office
hours, for inspection to a duly authorized officer of the Lender, any of its
books of account and financial records and any of the books of account and
financial records of the consolidated subsidiaries, when so requested.

 

 

 

 

 

 

04620366.24

 

--------------------------------------------------------------------------------

 

 

D.

Payment of Obligations. Duly pay and discharge, and will cause each of its
consolidated subsidiaries to duly pay and discharge, all their respective
obligations and liabilities, including taxes, assessments and governmental
charges prior to the date on which penalties attach thereto, unless and to the
extent only that the same shall be contested in good faith and by appropriate
proceedings diligently prosecuted and against which, if requested by the Lender,
the Borrower will set up reasonable reserves satisfactory to the Lender.

 

 

E.

Corporate Existence. Maintain its corporate existence, continue to engage in
business of the same general type as now conducted by it and keep its properties
in good repair, working order and condition, and cause each of its consolidated
subsidiaries to do the same.

 

 

F.

Insurance. Maintain and cause RB&T to maintain, with financially sound and
reputable insurance carriers, insurance, in such amounts against such risks,
including but not limited to, public liability, property damage and business
interruption insurance, as is satisfactory to the Lender, and as is customarily
carried by companies engaged in the same or similar business similarly situated,
and will upon request of the Lender deliver to it the policies concerned or a
schedule of all insurance in force. Upon failure of the Borrower or RB&T to
maintain adequate insurance, the Lender may obtain such policies it deems
necessary as long as the face value of such policies is consistent with the
actual value of the assets to be covered, and the Borrower agrees that the cost
thereof may be added to the principal of the Loan.

 

 

G.

Notice. Promptly notify the Lender in writing of (i) any litigation, proceeding
or action by any regulator that will restrict the ability of RB&T to pay
dividends, (ii) any litigation or proceeding brought against the Borrower or any
of its consolidated subsidiaries which, if adversely determined, would have a
material adverse effect on the financial condition, business or operations of
the Borrower or any of its consolidated subsidiaries, and shall, if requested by
the Lender, set up such reasonable reserves as are satisfactory to the Lender,
and (iii) the occurrence of any Event of Default hereunder of any event or
condition which, with notice or lapse of time, or both, would constitute such an
Event of Default.

 

 

H.

Financial Ratios.  At all times during the term of the Loan, the Borrower or
RB&T, as the case may be, shall comply with the following:

 

 

1.

RB&T shall maintain a Classified Assets to Tier 1 Capital + ALLL not to exceed
40% (measured quarterly).

 

 

2.

RB&T shall maintain a Tier I Leverage Ratio of at least 8%.

 

 

3.

RB&T shall maintain a Total Risk-Based Ratio of at least 12%.

 

 

4.

Borrower shall maintain a fixed charge coverage ratio of at least 1.3:1 times,
to be tested on an annual basis, based on the fiscal year end financials.  The
ratio is defined as RB&T’s annual net profit after taxes minus any gains on sale
of securities, minus Borrower shareholder distributions, all divided by the
Borrower’s annual fixed charges.  (Fixed charges are defined as the sum total of
Borrower’s operating expenses and all debt service payments).

 

For purposes of this Section V. Paragraph H. the ratios set forth in subsections
1, 2, and 3 above shall each be tested quarterly. The ratio set forth in
subsection 4 above shall be tested annually at Borrower’s fiscal year end.

 

04620366.25

 

--------------------------------------------------------------------------------

 

 

I.

Financial Covenants. At all times during the term of the Loan, the Borrower
shall comply with the following:

 

 

1.

Neither the Borrower nor RB&T shall be a party to or under any investigation
with respect to any corrective, suspension or cease-and-desist order, agreement,
consent agreement, memorandum of understanding or other regulatory enforcement
action, proceeding or order with or by, or a party to any commitment letter or
similar undertaking to, or subject to any directive by, or have been a recipient
of any supervisory letter from, or have adopted any board resolutions at the
request of, any Regulatory Agency (other than civil fees and flood type
violations). A Regulatory Agency means any federal or state agency charged with
the supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Borrower or any of its subsidiaries.

 

 

2.

Beginning October 31, 2018, Borrower shall maintain at least TWO MILLION DOLLARS
AND NO/100 ($2,000,000.00) in liquid assets (e.g., cash and marketable
securities) at all times during the term of the Loan.

 

 

J.

Governmental Laws. Comply, and cause each of its consolidated subsidiaries to
comply, in all material respects, with all applicable governmental laws and
regulations.

 

VI.

Negative Covenants. Until payment in full of the Note and interest thereon the
Borrower agrees that, without prior written approval of the Lender, which
approval will not be unreasonably withheld, it will not:

 

 

A.

Contingent Liabilities. Guarantee, endorse or become liable, directly or
indirectly, contingently or otherwise, for the obligations of others (except by
the endorsement of negotiable instruments payable at sight for deposit or
collection) or become a party to any suretyship, guaranty or other similar type
agreement, nor permit any consolidated subsidiary to do the same  (except as may
be provided for herein).

 

 

B.

Other Debts.   Except for a debt incurred for the purpose of fully repaying the
Loan, hereafter create or assume any liability for money borrowed or the
equivalent.

 

 

C.

Disposal of Assets. Sell, lease, convey or otherwise dispose of any of its
assets or property except for the sale of mortgages in the secondary market or
other banking transactions in the usual course of business, nor permit RB&T to
do the same; provided, however, should the Borrower or RB&T propose to sell
certain real estate interests, which it or they own or at any time during the
term hereof use to conduct business operations, but is not then required for the
successful conduct of its business, they may do so at prices consistent with the
then existing market values.

 

 

D.

Retirement of Term Debt. Retire, or permit RB&T to retire, any long term or
funded debt entered into prior to or subsequent to the date of this Agreement,
at a date in advance of its legal obligation to do so, other than retirement of
the Treasury Securities and the debt evidenced by the Note.

 

 

 

 

 

04620366.26

 

--------------------------------------------------------------------------------

 

 

E.

Encumbrances. Create or permit, or permit RB&T to create or permit, to exist
against any of their respective assets now owned or hereafter acquired, any
pledge, mortgage, lien, encumbrance, or security interest of any kind whatsoever
except:

 

 

1.

existing liens evidenced by Exhibit “A”;

 

 

2.

security interests in favor of the Lender which is required by this Agreement;

 

 

3.

liens for taxes being contested in good faith;

 

 

4.

liens accruing under provisions of the law in connection with employee benefits;
and

 

 

5.

transactions in the normal course of banking business, including but not limited
to securing public deposits, secured borrowing at the discount window and
repurchase agreements.

 

 

F.

Investments. Make, or permit any consolidated subsidiary to make, investments in
any other company or entity, except: (i) as permitted by this Agreement and (ii)
investments made by RB&T in the ordinary course of business.

 

 

G.

Conduct of Business.  Make, nor permit any consolidated subsidiary to make,
material changes in the general conduct of their respective business.

 

 

 

H.

Dividends, Stock Purchases, etc. Directly or indirectly declare, order, pay or
make any cash dividend distribution on account of any shares of its capital
stock of any class now or hereafter outstanding, if such transaction will cause
the Borrower to not be in compliance with any of its obligations under this
Agreement. Redeem, purchase or otherwise acquire any shares of its capital stock
of any class now or hereafter outstanding, if such transaction will cause the
Borrower to not be in compliance with of any of its obligations under this
Agreement.

 

 

I.

Acquisition of Assets.   Acquire or transfer assets from any consolidated
subsidiary that would cause the Borrower to not be in compliance with the ratios
in Section V, Paragraph H.

 

 

J.

Merger or Sale. Become a party to, or permit RB&T to become a party to, a sale,
a merger, or a consolidation with any other company or sell all or substantially
all of their assets, except (i) a merger with a consolidated subsidiary in which
the Borrower is the surviving company   (ii) a merger or consolidation of two or
more subsidiaries of Borrower with each other or (iii) where the Loan is to be
paid in full as a condition of the sale, merger or consolidation.

 

 

 

 

 

 

 

 

 

 

 

 

04620366.27

 

--------------------------------------------------------------------------------

 

VII.

Events of Default. It shall be considered an Event of Default under this
Agreement if: (i) the Borrower fails to pay any interest or principal within ten
(10) calendar days of the day when due under the terms of the Note; (ii) the
Borrower or consolidated subsidiary fails to pay any other indebtedness of the
Borrower or any consolidated subsidiary to the Lender within twenty (20)
calendar days of due date; (iii) any covenant, condition or provisions,
contained in Section V or VI hereof shall be breached or defaulted and such
breach or default shall continue unremedied for a period of thirty (30) calendar
days after the occurrence thereof; (iv) any covenant, condition or provision
elsewhere contained in this Agreement shall be breached or defaulted by the
Borrower and such breach or default shall continue unremedied for a period of
thirty (30) calendar days after written notice thereof shall have been given to
the Borrower by the Lender; (v) any covenant, condition or provision contained
in any other agreement is breached or defaulted by Borrower or any consolidated
subsidiary the effect of which is to permit any indebtedness of the Borrower of
any consolidated subsidiary to become due prior to its stated maturity; (vi) any
representation or warranty made by the Borrower in this Agreement or any
certificate, financial or other statement furnished by the Borrower pursuant
hereto shall prove to be false in any material respect at the time when
made;  (vii) any proceeding or action is commenced by or against the Borrower or
any of its consolidated subsidiaries in bankruptcy or seeking reorganization,
arrangement, readjustment of its debts, dissolution, liquidation, winding-up,
composition or any other relief under any federal or state bankruptcy or
insolvency, reorganization, liquidation, dissolution, arrangement, composition,
readjustment of debtor or any similar act or law and such action is not stayed
within thirty (30) days of the filing thereof, (viii) any judgment shall be
entered against the Borrower or any of its consolidated subsidiaries, or any
attachment shall be made against any property of the Borrower or any of its
consolidated subsidiaries, if such judgment or attachment is in excess of
$25,000.00 when entered or made, and if the same remains unappealed,
undischarged, unbounded, or undismissed for a period of thirty (30) calendar
days, or (ix) the Borrower shall be in breach or in default of any non-payment
related covenant, condition, or provisions contained in the Note, the Pledge
Agreement or any other agreement between the Borrower and the Lender and such
default remains uncured or unremedied for a period of thirty (30) calendar days
after the occurrence thereof. Upon any Event of Default hereinabove, the Lender
may elect after thirty (30) calendar days’ notice to cure such default, except
that as to (i), (ii) and (vi) above there are no days to cure, to (i) make
immediately due and payable all sums owned to the Lender hereunder and under the
Note without demand, presentment, protest or notice of any type, all of which
are hereby expressly waived, and/or (ii) require the Borrower to pledge
additional collateral to the Lender as security for the payment of such sums,
from the Borrower’s assets and properties, the acceptability and sufficiency of
such collateral to be determined solely by the Lender. The rights and remedies
provided in the Loan Documents are cumulative, concurrent and not exclusive of
any rights or remedies provided by law, and may be pursued separately,
successively or together against any Borrower, any property encumbered by the
Loan Documents or any part or parcel thereof, any other collateral, or any one
or more of them, at the sole discretion of Lender, and may be exercised as often
as occasion therefor shall arise, all to the maximum extent permitted by the
laws of the State of Florida.

 

VIII. Miscellaneous.

 

 

A.

Indirect Acts.  Any act which the Borrower is prohibited from doing hereunder
shall not be done indirectly through a consolidated subsidiary or by any other
indirect means.

 

 

B.

No Waiver. Neither the failure nor any delay on the part of the Lender to
exercise any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

 

 

 

 

04620366.28

 

--------------------------------------------------------------------------------

 

 

C.

Severability.  In case any one or more of the provisions contained in the
Agreement or the Note shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained in the Note and this Agreement shall not in any way be affected or
impaired thereby, and this Agreement and the Note shall otherwise remain in full
force and effect.

 

 

D.

Applicable Law. This Agreement and the Note and the rights and obligations of
the parties hereunder, and under the Note and any other instruments or documents
issued hereunder shall be construed and interpreted in accordance with the laws
of the State of Florida and shall be binding upon and inure to the benefit of
the successors and assigns of the parties hereto, provided, however, that no
rights or obligations under this Agreement may be assigned or transferred by the
Borrower without the prior written consent of the Lender.

 

 

E.

Holidays.  Whenever any payment to be made hereunder shall be stated to be due
on a Saturday, Sunday or a public holiday under the laws of the State of
Florida, such payment may be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest, if any,
in connection with such payment.

 

 

F.

Waiver.  The Lender may, by written notice to the Borrower, at any time and from
time to time, waive any Event of Default hereunder. Any such waiver shall be for
such period and subject to such conditions as shall be specified in any such
notice, but no such waiver shall extend to any subsequent or other Event of
Default, or impair any right consequent thereon.

 

 

G.

Expense. The Borrower agrees to pay, or reimburse the Lender for, actual
out-of-pocket expenses (including legal fees) incurred by the Lender in
connection with the preparation of, the enforcement of, or the preservation of
any rights under this Agreement and the Note.

 

 

H.

Counterparts; Effective Date.  This Agreement may be signed in any number of
separate counterparts, no one of which need contain all of the signatures of the
parties, and as many of such counterparts as shall together contain all of the
signatures of the parties shall be deemed to constitute one and the same
instrument.  A set of counterparts of this Agreement signed by all parties
hereto shall be lodged with Lender. This Agreement shall become effective upon
the receipt by Lender of signed counterparts of this Agreement from each of the
parties hereto or telex confirmation of the signing of counterparts of this
Agreement by each of the parties hereto.

 

 

I.

Participations.  Borrower recognizes that Lender may enter into a participation
agreement with other financial institutions, including one or more banks or
other lenders, whereby Lender will allocate a portion of the Loan contemplated
hereunder.  For the benefit of such other banks and lenders, Borrower agrees
that such other banks and lenders shall have the same rights of set off against
Borrower granted Lender in Section III hereof. Upon the written request of
Borrower, Lender will advise Borrower of the names of any participants and the
extent of their interest herein.

 

 

J.

Venue.  The parties hereto agree that venue for any and all actions, suits, or
other legal proceedings arising under the Loan Documents or related thereto
shall lie in the appropriate court of competent jurisdiction in Polk County,
Florida.

 

 

 

 

04620366.29

 

--------------------------------------------------------------------------------

 

 

K.

Complete Agreement.The Loan Documents contain the final, complete, and exclusive
expression of the understanding of Borrower and Lender with respect to the
transactions contemplated by the Loan Documents and supersede any prior or
contemporaneous agreement or representation, oral or written, by or between the
parties related to the subject matter hereof.

 

 

L.

Relief from Automatic Stay.  The Borrower hereby agrees that, in  consideration
of the Lender funding the Loan, in the event that the Borrower shall: (i) file
with any bankruptcy court of competent jurisdiction or be the subject of any
petition under Title 11 of the United States Code, as amended ("Title 11"); (ii)
be the subject of any order for relief issued under Title 11; (iii) file or be
the subject of any petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal or state act or law relating to insolvency or
bankruptcy, or other relief from creditors for debtors;  (iv) have sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator, or liquidator; or (v) be the subject of any order, judgment, or
decree entered by any court of competent jurisdiction approving a petition filed
against such party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to insolvency or bankruptcy, or
other relief from creditors for debtors, the Lender shall thereupon be entitled
to relief from any automatic stay imposed by Section 362 of Title 11, or
otherwise, on or against the exercise of the rights and remedies otherwise
available to the Lender under this Loan Agreement and the Loan Documents, and as
otherwise provided by law.

 

 

M.

No Claims/Set Off, Etc. The Borrower acknowledges by the execution hereof that
as of the date hereof all principal and interest evidenced by the Note through
the date of this Agreement are unconditionally due and owing to the Lender as
provided in the said Note and that the Borrower has no actions, defenses,
demands and/or claims of set-off or deduction whatsoever, against (a) the
Lender, or (b) the indebtedness evidenced by the Note and owed to the Lender, or
(c) the Pledge Agreement. Furthermore, the Borrower acknowledges that, as of the
date hereof, the Lender has in no way defaulted or performed any act or omission
under the Note, the Pledge Agreement or the other Loan Documents or any other
agreements between the Borrower and the Lender which would give rise to any
action or actions, cause or causes of actions, suits, debts, sums of money,
damages, claims, costs, expenses and or demands whatsoever, in law or in equity
or otherwise, by the Borrower against the Lender.

 

 

N.

WAIVER OF RIGHT TO JURY TRIAL.   BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS LOAN AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER ENTERING INTO THIS AGREEMENT
AND MAKING THE LOAN OR EXTENSION OF CREDIT EVIDENCED BY THE NOTE.

 

 

O.

Notices. All notices, requests, and demands to or upon the respective parties
hereto shall be deemed to have been given or made when deposited in the mail,
certified and postage prepaid, addressed as follows or to such other address as
may hereafter be designated in writing by the respective parties hereto:

 

 

 

 

04620366.210

 

--------------------------------------------------------------------------------

 

The Borrower:

 

RIVER FINANCIAL CORPORATION

2611 Legends Drive

Prattville, AL  36066

Attention: James M. Stubbs, President & C.E.O.

 

The Lender:

 

CENTERSTATE BANK, N.A.

1101 1st Street South

Winter Haven, Florida 33880

Attention: Ted A. Hicks, Vice President

 

 

P.

Definitions. The following definitions shall be used when calculating the ratios
in Section V Paragraph H.

 

1.  Tier I Leverage Ratio = the ratio of Tier 1 capital to total assets, as
calculated under Part 324 of Title 12 Code of Federal Regulations.  

 

2.Tier 1 Capital = the meaning given to such term as set forth in 12 CFR Section
324.2 and any successor regulation.  

 

 

3.

Total Risk-Based Ratio = the meaning given to such term as set forth in 12 CFR
Section 324.2 and any successor regulation.

 

 

4.

Classified Assets = nonperforming assets, plus loans classified as “substandard”
or lower as such terms maybe defined in 12 CFR Section 324.2.

 

5.ALLL= allowance for loan losses computed in accordance with generally accepted
accounting principles, applied on a consistent basis.

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.




04620366.211

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused these presents to be
executed by their proper officers under due corporate authority, and their
corporate seals to be affixed, as of the day and year first above written.

 

“BORROWER”

 

RIVER FINANCIAL CORPORATION,

an Alabama corporation

 

 

 

By:/s/ James M. Stubbs

James M. Stubbs, President & C.E.O.

(CORPORATE SEAL)

 

“LENDER”

 

CENTERSTATE BANK, N.A.,

a national banking association

 

 

By:/s/ Ted A. Hicks

Ted A. Hicks, Vice President

 

 

 

 

04620366.212

 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

 

$27,000,000.00October 31, 2018

 

FOR VALUE RECEIVED, the undersigned, RIVER FINANCIAL CORPORATION, an Alabama
corporation (the "Borrower"), promises to pay to the order of CENTERSTATE BANK,
N.A., a national banking association (the "Lender"), in lawful money of the
United States of America and in immediately available funds, the principal
amount of TWENTY SEVEN MILLION AND 00/100 DOLLARS ($27,000,000.00), or such
lesser principal amount, as may then constitute the unpaid aggregate principal
amount of the Loan made by the Lender to the Borrower pursuant to the Loan and
Security Agreement (defined herein below) on each designated installment payment
date provided in the Loan Agreement, the “Maturity Date” (as defined in the Loan
Agreement).  This Promissory Note represents a term loan; thus, any and all sums
advanced hereunder must be repaid and may not re-borrowed.

 

The Borrower further agrees to pay interest, in like money, on the unpaid
principal amount owing hereunder from time to time on the dates and at the rates
and at the times specified in Section II, A of the Loan Agreement, and after the
occurrence of an Event of Default, as otherwise specified in the Loan Agreement.

 

If any payment of this Note becomes due and payable on a day other than a
business day, the maturity thereof shall be extended to the next succeeding
business day, and with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

 

This Note is the “Note” referred to in that certain Loan and Security Agreement,
dated as of the date hereof (as amended, restated, modified or supplemented from
time to time, the "Loan Agreement"), by and between the Borrower and the Lender.
This Note is subject to, and entitled to, all provisions and benefits of the
Loan Agreement (including all indemnities contained therein) and is subject to
optional and mandatory prepayment in whole or in part as provided therein.
Capitalized terms used herein and not defined shall have the respective meanings
given such terms in the Loan Agreement. The Loan Agreement, among other things,
provides for the making of a loan by the Lender to Borrower from time to time in
an amount not to exceed at any time outstanding the dollar amount first above
mentioned.

 

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Loan Agreement, the Lender or any other holder of
this Note shall have the right, in addition to its rights under applicable law
and the Loan Agreement, to take any and all of the following actions, to enforce
its claims against Borrower: (a) declare the Loan immediately due and payable
without presentment, demand, protest or any other action or obligation of the
Lender; and (b) immediately terminate any commitment to fund additional sums
under the Loan Agreement.

 

This Note shall be entitled to the benefits of the Loan Agreement and to the
other Loan Documents (to the extent and with the effect as therein defined and
provided).

 

The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

THE VALIDITY, INTERPRETATION, AND ENFORCEMENT OF THIS NOTE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

THE BORROWER ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN THE BORROWER
AND THE LENDER WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT.  ACCORDINGLY, BY EXECUTION OR ACCEPTANCE HEREOF, AS THE CASE MAY BE, THE
LENDER AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN

 

--------------------------------------------------------------------------------

 

ACTION MAY BE COMMENCED BY OR AGAINST THE BORROWER ARISING OUT OF THIS NOTE OR
ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH THE COLLATERAL OR ANY LIEN OR BY
REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN THE BORROWER AND THE
LENDER OF ANY KIND OR NATURE.

 

THE BORROWER AND THE LENDER EACH HEREBY AGREE THAT THE CIRCUIT COURT IN AND FOR
POLK COUNTY, FLORIDA AND THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF FLORIDA, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE BORROWER AND THE LENDER, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS NOTE, THE LOAN AND SECURITY AGREEMENT, OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR THE COLLATERAL. THE
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
LENDER FOR THE ENFORCEMENT BY THE LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION.

 

THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF.

 

 




04620366.2D-1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned hereby executes this Note under seal as of
the date written above.

 

“BORROWER”

 

RIVER FINANCIAL CORPORATION,

an Alabama corporation

 

 

 

By:/s/ James M. Stubbs

James M. Stubbs, President & C.E.O.

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

04620366.2D-1

 

--------------------------------------------------------------------------------

 

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (herein “Agreement”) made and entered into this 31st day
of October, 2018, by and between RIVER FINANCIAL CORPORATION, an Alabama
corporation (herein “Pledgor” or “Borrower” and/or “Pledgor”), having an address
of 2611 Legends Drive, Prattville, AL  36066 and CENTERSTATE BANK, N.A., a
national banking association (herein “Bank”), having an address of 1101 1st
Street South, Winter Haven, Florida 33880.

 

RECITALS:

 

A.Pledgor has requested Bank to make a term loan to Pledgor in the principal
amount of $27,000,000.00 (the “Loan”) the terms of which are governed by that
certain Loan and Security Agreement by and between the Pledgor/Borrower and the
Bank dated the date hereof (the “Loan Agreement”).

 

B.As a condition for Bank making the Loan to Pledgor, Pledgor is required to
secure payment thereof by a pledge of shares of stock (the “Pledged
Instruments”).

 

C.Pledgor has executed and delivered to Bank a Promissory Note in the principal
amount of the Loan (the “Note”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and in order to induce Bank to make the Loan to Pledgor and in
consideration of other Loan, advances and extensions of credit, and renewals and
modifications thereof, made or to be made by Bank to Pledgor, the parties hereto
agree as follows:

 

SECTION 1. PLEDGE. To secure the payment and performance of the Obligations
described in Section 2 below, Pledgor hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto Bank and grants to Bank a security
interest in (in each case, for the benefit of Bank and any other holder or
holders of the Obligations described in Section 2) the following:

 

(A)The Pledged Instruments hereinafter described and the certificates, if any,
representing the Pledged Instruments, and all cash, securities, dividends,
options, rights, warrants, interest, notes and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Instruments:

 

100% of the issued and outstanding stock (consisting of 3,043,612 shares) of
RIVER BANK AND TRUST, an Alabama banking corporation, represented by Share
Certificate No. 885; and

 

(B)All securities which Pledgor may be entitled to, in substitution for, or in
addition to any of the foregoing, and all certificates and instruments
representing or evidencing such securities, together with the interest coupons
(if any) attached thereto, and all cash, securities, interest, dividends,
options, rights, warrants, notes and other property at any time and from time to
time received, receivable, deposited to the account of Pledgor with the Issuer
or with a financial intermediary or otherwise distributed in respect of or in
exchange for any or all thereof.

 

All of the foregoing together with any products of proceeds thereof being herein
collectively called the “Pledged Collateral”.

 

 

 

 

 

 

04620366.2D-1

 

--------------------------------------------------------------------------------

 

SECTION 2. SECURITY FOR OBLIGATION. This Agreement secures the payment and
performance of:

 

(A)The due and punctual payment of the Note including any renewals, extensions,
modifications or changes in the form of indebtedness, together with accrued
interest thereon and all other agreements executed in conjunction with the Loan
and extension of credit evidenced by the Note (and all renewals, extensions,
modifications, or changes in the form thereof);

 

(B)The full and prompt payment of all other obligations of Borrower to Bank,
whether now existing or hereafter arising, whether direct or indirect,
contingent or absolute;

 

(C)All other obligations, debts, and liabilities of Pledgor arising out of, in
connection with or relating to this Agreement or other obligations of Borrower
to Bank (and all renewals, extensions, and modifications thereof);

 

(D)All reasonable costs and expenses, including without limitation, reasonable
attorney fees (including in-house legal counsel), paralegal fees and costs
incurred by Bank in connection with the preparation and administration of this
Agreement and enforcement of any of the rights of Bank hereunder whether
incurred prior to or on any trial, appellate proceedings, any proceedings in
bankruptcy or any post judgment proceedings;

 

(E)All indebtedness, liabilities and obligations arising or in connection with
the Loan between Borrower/Pledgor and Bank and any other documents executed in
conjunction with the Loan; and

 

All of the foregoing shall constitute the “Obligations” secured hereby.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES. Pledgor hereby represents and
warrants as follows:

 

(A)Pledgor is the legal and beneficial owner of the Pledged Collateral, free and
clear of all liens, security interests, charges and encumbrances of every kind
and nature; each share of stock, bond, promissory note or other type of security
comprising the Pledged Collateral is duly authorized, validly issued, fully paid
and non-assessable; and Pledgor has legal title to the Pledged Collateral and
good right and lawful authority to pledge, assign and deliver the Pledged
Collateral in the manner hereby contemplated;

 

(B)The execution and delivery of this Agreement and the performance of its terms
will not result in any violation of any provision of the articles of
incorporation or by-laws of the issuer of any Pledged Collateral, or any other
agreement, the subject of which is the Pledged Collateral;

 

(C)When other or substituted Pledged Collateral is pledged hereunder, Pledgor
will be the legal and beneficial owner of such Pledged Collateral, free and
clear or all liens, security interests, charges and encumbrances of every kind
and nature; and each share of stock, bond, promissory note or other type of
security comprising such Pledged Collateral will have been duly authorized,
validly issued and be fully paid and non-assessable;

 

(D)This Agreement constitutes a legal, valid and binding obligation of Pledgor
and upon delivery of the Pledged Instruments to Bank or its agents, or if the
Pledged Instruments are in possession of a financial intermediary when it makes
book entry or otherwise identifies the Pledged Instruments as being subject to
Bank’s security interest, or if the Pledged Instruments are uncertificated, upon
registration of the pledge with the issuer of the Pledged Instruments, this
Agreement shall create a valid first lien upon and a perfected security interest
in the Pledged Instruments and the proceeds thereof, subject to no prior
security interest, lien charge, encumbrance or agreement purporting to grant to
any third party a security interest in the property or assets of Pledgor which
constitute the Pledged Collateral;

 

 

 

04620366.2D-1

 

--------------------------------------------------------------------------------

 

(E)(i) That all certificates and instruments evidencing the Pledged Collateral
and delivered to Bank hereunder shall be accompanied by proper instruments of
assignment and/or stock and/or bond powers executed by Pledgor in accordance
with Bank’s instructions with Pledgor’s signature guaranteed by a national bank
or a firm that is a member of the New York Stock Exchange; and (ii) that with
respect to any of the Pledged Collateral represented by uncertificated
securities or registered in the name of or in the possession of a financial
intermediary, Pledgor shall execute all such written notices or instructions to
the issuer of financial intermediary for such Pledged Collateral as Bank may
deem necessary or desirable in order to perfect and maintain the security
interest in same

 

SECTION 4. COVENANTS OF PLEDGOR. Pledgor hereby covenants that until all of the
Obligations to Bank have been satisfied in full:

 

(A)It will NOT: (i) sell, convey or otherwise dispose of any of the Pledged
Collateral or any interest therein or create, incur or permit to exist any
pledge, mortgage, lien, charge, encumbrance or any security interest whatsoever
in or with respect to any of the Pledged Collateral or the proceeds thereof,
other than that created hereby; or (ii) if the Pledged Collateral is a security
not traded in an established market, consent to or approve the authorization and
issuance of:

 

 

(1)

Any additional shares of any class of capital stock in the issuer of the Pledged
Collateral,

 

 

(2)

Any securities convertible voluntarily by the holder thereof or automatically
upon the occurrence or nonoccurrence of any event or condition into, or
exchangeable for any such shares of corporate stock; and

 

 

(3)

Any warrants, option, rights or other commitments entitling any person to
purchase or otherwise acquire any such shares of corporate stock.

 

(B)It will: (i) at its own expense, defend Bank’s right, title, and security
interest in and to the Pledged Collateral against the claims of any person,
firm, corporation or other entity; (ii) pay promptly when due all taxes,
assessments and charges affecting the Pledged Collateral; (iii) procure,
execute, and deliver from time to time any endorsement, assignment, financing
statement, and other writing deemed necessary or appropriate by Bank to perfect,
maintain and protect the security interest granted hereunder and the priority
thereof; and (iv) promptly pay to Bank the amount of all costs and expenses of
Bank, including but not limited to, reasonable attorneys’ fees incurred by Bank
in connection with this Agreement and the enforcement of the rights of Bank
hereunder.

 

SECTION 5. AUTHORIZED ACTION BY BANK.

 

(A)Upon an Event of Default, Pledgor is deemed to appoint Bank as Pledgor’s
attorney-in-fact for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument which Bank may deem
necessary or advisable to accomplish the purposes hereof, which appointment
shall be irrevocable and coupled with an interest.

 

(B)Bank shall have the right to appoint one or more sub-agents for the purpose
of retaining physical possession of the certificates or instruments representing
or evidencing the Pledged Collateral, which may be held (in the discretion of
Bank) in the name of Pledgor, endorsed, and assigned in blank or in favor of
Bank, or in the name of Bank or any nominee or nominees of Bank or a sub-agent
appointed by Bank.

 

So long as no Event of Default has occurred, Bank shall deliver promptly to
Pledgor, upon written demand from Pledgor, all notices statements, or other
communications received by Bank or its nominee as registered owner, such proxy
or proxies to vote and take action with respect to the Pledged Collateral that
is not otherwise prohibited by the provisions of this Agreement.

 

 

 

04620366.2D-1

 

--------------------------------------------------------------------------------

 

SECTION 6. INCOME.

 

(A)So long as there is no occurrence of an Event of Default, or any such event
which with the giving of notice or lapse of time or both would become an Event
of Default, shall occur and be continuing, Pledgor shall be entitled to receive
and retain any and all ordinary cash dividends and regularly scheduled interest
payable on the Pledged Collateral, but any and all stock and/or liquidating
dividends, distributions in property, returns of capital or other distributions
made on or in respect of the Pledged Collateral, are to be held as additional
Pledged Collateral subject to the terms of this Agreement;

 

(B)Upon the occurrence and during the continuance of an Event of Default, or any
such event which with the giving of notice or lapse of time or both would become
an Event of Default, shall occur and be continuing, Pledgor shall be entitled to
receive and retain any and all ordinary cash dividends and regularly scheduled
interest payable on the Pledged Collateral, but any and all stock and/or
liquidating dividends, distributions in property, return of capital or other
distribution made on or in respect of the Pledged Collateral, are to be held as
additional Pledged Collateral subject to the terms of this Agreement;

 

(C)Upon the occurrence and during the continuance of Event of Default, or an
event which with the giving of notice or lapse of time or both would become an
Event of Default, all right of Pledgor to receive the ordinary cash dividends
and regularly scheduled interest payable on the Pledged Collateral pursuant to
Section 6(A) shall cease, and all such rights shall thereupon become vested in
Bank. Any and all money and other property paid over to or received by Bank
pursuant to the provisions of this Section 6 (C) shall be retained by Bank as
part of the Pledged Collateral and applied to such Obligations of Pledgor and in
such order as Bank shall determine in its sole discretion.

 

SECTION 7. EVENTS OF DEFAULT. If the Pledged Collateral shall at any time become
unsatisfactory to Bank, or if Bank shall at any time deem itself insecure, or
upon the happening of any of the following events, or the occurrence of an event
of default as defined in the Note, or any other written agreement between Bank
and Pledgor or Bank and Borrower, or a breach in any material respect of any
representation, warranty, or covenant of Pledgor contained in this Agreement
shall have occurred and be continuing, each of which shall constitute a default
hereunder (herein referred to as an “Event of Default’), then Bank shall have
the right as to Pledgor, and notwithstanding that Borrower may not be in default
of the Loan or any other Obligation to Bank, to deem all Obligations of Pledgor
to Bank, at the option of Bank, without notice or demand, due and payable:

 

(A)Failure of Borrower to pay in full, when due, whether at maturity or
acceleration, any principal installment of the Note or interest installment
thereon;

 

(B)A default or an event of default as defined in the Note, the Loan Agreement
or other evidence of an Obligation held by Bank should occur and not be remedied
within any cure period, if any, provided in such Note or other evidence of an
Obligation;

 

(C)Any material default shall occur on the part of Pledgor in the due observance
or performance of any covenant, agreement or other provision of this Agreement,
or any other document, agreement or instrument executed and delivered in
connection with this Agreement;

 

(D)The issuing of any attachment, levy of execution, garnishment or other
judicial process against any of the Pledged Collateral,

 

(E)Pledgor or Borrower shall (i) have an order for relief entered with respect
to it under the United States Bankruptcy Code; (ii) not pay, or admit in writing
its inability to pay its debts generally as they become due; (iii) make an
assignment for the benefit of creditors; (iv) apply for, seek, consent to, or
acquiesce in the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its property;
(v) institute any proceeding seeking an order for relief under the United States
Bankruptcy Code or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or fail to file an answer or

04620366.2D-1

 

--------------------------------------------------------------------------------

 

other pleading denying the material allegations of any such proceeding filed
against it; (vi) be “Insolvent” as such term is defined in the United States
Bankruptcy Code; (vii) have concealed, removed, or permitted to be concealed or
removed, any part of its properties or assets, with intent to hinder, delay or
defraud its creditors or any of them or made or suffered a transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent assets,
with intent to hinder, delay or defraud its creditors or any of them or made or
suffered a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or shall have made any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; (viii) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
subsection, or (ix) fail to contest in good faith any appointment or proceeding
described in any subsection;

 

(F)Without the application, approval or consent, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for Pledgor or Borrower or any
part of its property or a proceeding described in subsection (E)(v) shall he
instituted against Pledgor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of thirty (30)
consecutive days;

 

(G)Pledgor further grants a security interest in any of the Pledged Collateral;

 

(H)Pledgor fails to do all things necessary to preserve and maintain the value
and collectability of the Pledged Collateral, including, but not limited to, the
payment of taxes and premiums on policies of insurance on the due date without
benefit of the grace period, and

 

(I)Failure of Pledgor after request by Bank, to furnish financial information or
to permit Inspection of Pledgor’s books and records, which failure shall
continue uncured for ten (10) calendar days after Bank provides notice of such
default to Pledgor.

 

SECTION 8. REMEDIES UPON DEFAULT. Upon the occurrence of any Event of Default,
then, in addition to having the right to exercise any rights and remedies of a
secured party upon default under the Uniform Commercial Code in effect in the
State of Florida, or any other applicable statute or rule of law or equity, Bank
may, in its sole discretion, foreclose or otherwise enforce Bank’s security
interest in the Pledged Collateral (without resorting to any other property or
proceeding against any other party primarily or secondarily liable under or
securing the Loan) in any manner permitted by law or provided for in this
Agreement, sell the Pledged Collateral, or any part thereof, at any public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery, as Bank shall deem appropriate. To the
extent that notice of sale shall be required to be given by law, Bank shall give
Pledgor at least (5) business days’ written notice of Bank’s intention to make
any such public or private sale or sale at any broker’s board or on any such
securities exchange. Notwithstanding the foregoing, Pledgor recognizes that Bank
may be unable to effect a public sale of all or part of the Pledged Collateral
and maybe compelled to resort to a private sale to a restricted group of
purchasers. Pledgor acknowledges that any such private sale maybe at prices and
on terms less favorable than those of public sale, and agrees that such private
sale shall be deemed to have been made in a commercially reasonable manner and
that Bank has no obligation to delay sale of any Pledged Collateral to permit
the issuer thereof to register it for public sale under any applicable laws
Pledgor hereby acknowledges that sale of the Pledged Collateral by any methods
described in this Section 8 would constitute a commercially reasonable
disposition thereof within the meaning of the Uniform Commercial Code as in
effect in the State of Florida

 

SECTION 9. APPLICATION OF PROCEEDS OF SALE. The proceeds of Pledged Collateral
sold pursuant to Section 8 herein shall be applied by Bank as follows:

 

(A)First, to the payment of the costs and expenses of such sale, including the
out-of-pocket expenses of Bank and the reasonable fees and out-of-pocket
expenses of counsel employed in connection with enforcing its right under this
Agreement;

 

 

04620366.2D-1

 

--------------------------------------------------------------------------------

 

(B)Second, to the payment or prepayment of the Note, with proceeds to be applied
to interest accrued and unpaid to the date of application, then in payment of
principal of the Note and thereafter to the payment or prepayment of any other
Obligations of Borrower and Pledgor to Bank in such order as Bank may determine
in its sole discretion; and,

 

(C) Third, the balance (if any), of such proceeds shall be paid to Pledgor, its
successors or assigns, or as a court of competent jurisdiction may direct.

 

SECTION 10. NO WAIVER; CUMULATIVE REMEDIES. No failure on the part of Bank to
exercise, and no delay in exercising, any right power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy by Bank preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided
bylaw.

 

SECTION 11. EXTENT OF OBLIGATION. Pledgor hereby agrees that from time to time,
without notice or demand and without affecting or impairing in anyway the rights
of Bank with respect to the Pledged Collateral or the Obligations of Pledgor
hereunder, Bank may:

 

(A)Renew, compromise, extend, accelerate or change the time for payment or the
terms of the Obligations secured hereby, or any part thereof

 

(B) Exchange, enforce, waive, release apply and direct the order or manner of
sale of any and all collateral for the Obligations, including, without
limitation, in the case of foreclosure after the occurrence of an Event of
Default hereunder, the Pledged Collateral, as Bank, in its sole discretion, may
determine; and/or

 

(C)Release or substitute Borrower or any one or more endorsers. Pledgor waives
any right to require Bank to (a) proceed against Borrower; (b) proceed against
or exhaust any security held for the Obligations, or (c) pursue any other remedy
whatsoever. Pledgor waives any defense based upon or arising out of disability
or other defense or the cessation of liability of either Borrower or any other
person, and, until payment in full of the Obligations, waives any right of
subrogation or right to proceed against Borrower or any other person or to
participate in any security for the Obligations. Pledgor hereby acknowledges and
agrees that Bank may foreclose on any security held by it by one or more
judicial or nonjudicial sales, or exercise any other right or remedy it may have
against Borrower or Pledgor or any security held by it for the Obligations
without affecting or impairing in anyway the rights of Bank with respect to the
Pledged Collateral or the Obligations of Pledgor hereunder, Pledgor waives any
defense arising out of any such election by Bank, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Pledgor against Borrower or any such security.

 

SECTION 12. TERMINATION. This Agreement shall terminate when the Note and all
other Obligations of Borrower to Bank have been fully paid and performed, at
which time Bank shall reassign and redeliver, without recourse upon or warranty
by Bank and at the expense of Pledgor, such of the Pledged Collateral (if any)
still held by it hereunder, together with appropriate instrument(s) of
reassignment and release.

 

SECTION 13. NOTICES. Any written notice, demand or request that is required to
be made in any of the Loan Documents shall be served in person, or by registered
or certified mail, return receipt requested, or by express mail or similar
service, addressed to the party to be served at the address set forth in the
first paragraph hereof.  The addresses stated herein may be changed as to the
applicable party by providing the other party with notice of such address change
in the manner provided in this paragraph.  In the event that written notice,
demand or request is made as provided in this paragraph, then in the event that
such notice is returned to the sender by the United States postal system or the
courier service because of insufficient address or because the party has moved
or otherwise, other than for insufficient postage or payment to the courier,
such writing shall be deemed to have been received by the party to whom it was
addressed three (3) calendar days after such writing was initially placed in the
United states postal

04620366.2D-1

 

--------------------------------------------------------------------------------

 

system or one (1) calendar day after it was deposited with the courier service
with the postage or cost thereof prepaid in full by the sender.

 

SECTION 14. DEGREE OF CARE. Beyond the exercise of reasonable care to assure the
safe custody of the Pledged Collateral while held hereunder, Bank shall have no
duty or liability to preserve the right pertaining thereto including but not
limited to the failure or refusal to exercise any conversion, options, or
warrants, present any Pledged Collateral for redemption, sell any of the Pledged
Collateral at the request of Pledgor, and is relieved of all responsibility to
Pledgor.

 

SECTION 15. BINDING AGREEMENT. This Agreement and the terms, covenants and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, Bank and to each holder of the Note, and their respective successors and
assigns.

 

SECTION 16. MISCELLANEOUS. The Recitals are hereby incorporated herein by
reference and made a part hereof. Neither this Agreement nor any provisions
hereof may be amended, modified, waived, discharged or terminated orally, nor
may any of the Pledged Collateral be released except by an instrument in writing
duly signed by or on behalf of Bank hereunder (which signing may be done only
upon the request or with the concurrence of Bank). The Section headings used
herein are for convenience of reference only and shall not define or limit the
provisions of this Agreement. This Agreement embodies the entire agreement
between the parties concerning the matter dealt with herein and supersedes all
prior agreements or understandings as may relate to the proposed transaction
completed hereby.

 

SECTION 17. SEVERABILITY. In case any lien, security interest or other right of
any party hereto shall be held to be invalid, illegal or unenforceable, such
invalidity, illegality, or unenforceability shall not affect any other lien,
security interest or other right granted hereby.

 

SECTION 18. WAIVER OF VENUE; JURISDICTION. Pledgor hereby waives any plea of
jurisdiction or venue as not being a resident of Polk County Florida where suit
is instituted and hereby specifically authorizes any action brought upon the
enforcement of this Agreement by Bank to be instituted and prosecuted in either
the Circuit Court of Polk County in the State of Florida or the United States
District Court situated in the State of Florida at the election of Bank and
submits to the jurisdiction of such Court.

 

SECTION 19. EFFECTIVENESS. The terms “Pledgor”, “Borrower’ and the ‘Bank” as
used herein shall include all parties to this instrument, legal representatives
and the successors and assigns of a corporation.

 

SECTION 20. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to
principles of conflict of laws, regardless of the citizenship, residency,
location or domicile of Pledgor.

 

SECTION 21. WAIVER OF JURY TRIAL. BANK AND PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF EITHER PARTY, THIS PROVISION IS A MATERIAL INDUCEMENT
FOR BANK ENTERING INTO THIS AGREEMENT.

 




04620366.2D-1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

“PLEDGOR/BORROWER”

 

RIVER FINANCIAL CORPORATION,

an Alabama corporation

 

 

 

By:/s/ James M. Stubbs

      James M. Stubbs, President & C.E.O.




04620366.2D-1

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT BY ISSUER OF PLEDGE OF SHARES/STOCK

 

The undersigned issuer, RIVER BANK & TRUST, an Alabama banking corporation
(“RB&T” and/or “Issuer”)), hereby acknowledges and agrees that certain
securities, consisting of 100% of the issued and outstanding common stock of
RB&T held by RIVER FINANCIAL CORPORATION, an Alabama corporation (the
“Pledgor”), and more particularly described on Exhibit A ("Securities") attached
hereto and incorporated herein by this reference together with all renewals,
extensions, rollovers, reinvestments and proceeds of the securities including
without limitation, any other documents or instruments at any time purchased or
obtained in replacement, exchange or substitution thereof or with any of the
proceeds thereof), and all monies and other proceeds due or becoming due or to
become due under any of the foregoing and all sums due or to become due thereon
or therefrom by way of dividend, interest, bonus, redemption, repurchase,
repayment or otherwise have been assigned for security purposes, pledged
and  hypothecated to CENTERSTATE BANK, N.A., a national banking association
("Lender") pursuant to the terms and provisions of the Pledge Agreement ("Pledge
Agreement") a copy of which is attached hereto as Exhibit B and incorporated
herein by this reference.  Hereafter, all of the foregoing property may be
described collectively as the "Collateral."

 

By the signature of Issuer hereinbelow, Issuer acknowledges its confirmation and
agreement that:

 

(a)the assignment for security purposes, pledge, lien and security interest in
favor of Lender in the Securities and the other Collateral is and will be
registered in the records of Issuer;

 

(b)the records of Issuer do not reflect, and Issuer has not received any notice
of, any other assignment, conveyance, sale or transfer of or pledge, lien or
security interest in the Securities;

 

(c)Issuer will not take any action to pay, redeem, reinvest, assign, transfer or
encumber the Securities or any other Collateral except in accordance with the
written instructions of Lender.

 

(d)the Collateral is not and will not be subject to any present or future
assignment for security purposes, pledge, lien, security interest, claim,
defense, setoff or counterclaim in favor of Issuer; and

 

(e)the Pledgor's signatures appearing on the Pledge Agreement have been compared
with Issuer's signature records and the same compares favorably therewith, and
is sufficient to authorize the renewal, rollover, reinvestment, redemption or
other right to payment pursuant to the Collateral, and/or assignment of the
Collateral, by Lender in accordance with the terms of such Pledge Agreement.

       

READ, CONFIRMED AND AGREED TO AS OF OCTOBER 31. 2018:

 

RIVER BANK AND TRUST,

an Alabama banking corporation  (“Issuer”)

 

 

By:/s/ James M. Stubbs

      James M. Stubbs, President & C.E.O.

 

RIVER FINANCIAL CORPORATION,

an Alabama corporation  (“Pledgor”/”Borrower”)

 

 

By:/s/ James M. Stubbs

      James M. Stubbs, President & C.E.O.

04620366.2D-1

 